Filed 5/31/16 P. v. Wettig CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B266655
                                                                        (Super. Ct. No. 2012007990)
     Plaintiff and Respondent,                                               (Ventura County)

v.

CLAYTON WETTIG,

     Defendant and Appellant.


                   Clayton Wettig was subject to postrelease community supervision (PRCS)
when he was arrested. (Pen. Code, § 3451.) He had an informal probable cause hearing
before a probation officer. Subsequently, the trial court found him in violation of PRCS.
He contends, among other things, that the trial court erred because the PRCS revocation
process violates his right to due process. We affirm.
                           FACTUAL AND PROCEDURAL BACKGROUND
                   In 2012, Wettig pled guilty to unlawfully driving or taking a vehicle (Veh.
Code, § 10851, subd. (a)), felony evading an officer (id., § 2800.2, subd. (a)), and resisting
or obstructing an officer (Pen. Code, § 148, subd. (a)(1)). He was sentenced to three years
in state prison.
                   In 2013, Wettig was released on PRCS.
                   Wettig repeatedly violated his PRCS conditions. He had served two "flash
incarcerations" and had five prior "revocations" of PRCS. On June 23, 2015, Wettig was
arrested again for violating his PRCS conditions.
              On June 25, 2015, a probable cause hearing was held before Probation Officer
Venessa Meza. Meza found probable cause for finding that Wettig violated his PRCS
conditions.
              In the probation officer's written report for revocation of PRCS, the probation
agency stated that Wettig was advised of his right to counsel, denied the violation, "declined
to accept" a "proposed sanction," and requested a court hearing.
              On July 1, 2015, the Ventura County Probation Agency filed a petition to
revoke PRCS and scheduled a hearing date for July 9, 2015.
              On July 9, 2015, Wettig's counsel filed a motion to dismiss the petition.
Wettig claimed the revocation process violated his due process rights, and cited Williams v.
Superior Court (2014) 230 Cal. App. 4th 636 (Williams). On July 9, 2015, the trial court
held a hearing on that motion. The court denied the motion. On that same day, Wettig
appeared in court with his public defender and admitted the PRCS violations. The court
ordered him to serve 90 days in county jail with a total credit of 32 days.
              The trial court found that 1) Meza conducted a probable cause hearing that
was compliant with Morrissey v. Brewer (1972) 408 U.S. 472 (Morrissey); 2) the parole
procedures set forth in Williams, supra, 230 Cal. App. 4th 636 do not apply to PRCS; and 3)
there "has been no violation of [Wettig's] due process rights."
                                        DISCUSSION
              Wettig contends, among other things, that 1) the process used to revoke his
PRCS violated his right to due process, 2) he did not have a probable cause hearing that
complied with Morrissey standards, 3) Meza used a procedure that was "nothing more than
an ex parte early disposition conference," 3) he was not given an adequate opportunity to
present evidence at the probable cause hearing, and 4) he was entitled to the procedures
provided to parolees mentioned in Williams and the procedural rights parolees receive under
Proposition 9.
              The PRCS procedures here do not violate Wettig's equal protection or due
process rights. (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 402-404.) After his arrest
for violating PRCS conditions, Wettig received a prompt probable cause hearing. (Id. at

                                               2
p. 402.) The PRCS hearing officers who decide probable cause are neutral decision makers.
(Morrissey, supra, 408 U.S. at p. 485 ["someone not directly involved in the case"];
Gutierrez, at p. 402.) PRCS procedures and Proposition 9 parole procedures are not
required to be identical. (Gutierrez, at pp. 403-404.) There are valid justifications for the
different procedures. (Ibid.) Wettig did not present evidence in the trial court to support his
factual assertions about how the probable cause hearing was conducted. He did not present
evidence to show that the hearing officers are not neutral, that their findings are incorrect or
unreliable, that the procedure was unfair, or that he was not afforded a prompt probable
cause hearing after his arrest. He consequently is not in a position to challenge the trial
court finding that the hearings comply with Morrissey standards.
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La Croix
(1974) 12 Cal. 3d 146, 154-155.) Wettig makes no showing that a due process defect
prejudiced him or affected the outcome of the PRCS revocation hearing. (In re Moore
(1975) 45 Cal. App. 3d 285, 294; see also In re Winn (1975) 13 Cal. 3d 694, 698 [defendant
has the burden of showing prejudice].) He admitted the PRCS violations and served the
custodial sanction. "[T]here is nothing for us to remedy . . . ." (Spencer v. Kemna (1998)
523 U.S. 1, 18.) We have reviewed his remaining contentions and conclude he has not
shown grounds for reversal.
                                        DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED.



                                           GILBERT, P. J.
We concur:


              YEGAN, J.


              PERREN, J.

                                               3
                                Donald D. Coleman, Judge

                            Superior Court County of Ventura

                           ______________________________


             Susan S. Bauguess, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.




                                             4